McLEAN, Circuit Justice.
It is contended that this is not a maritime contract, or one of which a court in admiralty can take jurisdiction.
This is admitted to be a proceeding in rem. in which the steamer Dick Keys is sought to be made responsible, on the ground of a maritime lien. ' I am not aware that a question similar to this has at any time been raised. Had the contract been made for the mere towage of one or more barges, for hire, it could not be considered as a maritime contract. But this was not the nature or effect of the contract.
In certain stages of the water in the Ohio and Mississippi rivers, barges have been found indispensable to a profitable naviga*679tion.. It is sometimes necessary to lighten the steamboat; by placing the heaviest articles in barges. These are so connected with the boat and with its transportation, as to require but one agency. The propelling power is the same, and the rules of navigation apply. Some additional care may be required in the passage of boats on the river, but the governing principle is the same. Should two steamboats unite in ascending or descending the above rivers, there could be no objection, unless greater caution should be required in passing narrow channels.
NOTE. That coal barges and flat boats are not “boats or vessels” subject to admiralty jurisdiction, was held in Jones v. Goal Barges [Oase No. 7,458]. Steamboats -and lighters employed on tide waters are within the admiralty jurisdiction, but not ferry-boats, or those en- ■ gaged in ordinary traffic along the shores. Thackeray v. The Farmer [Id. 13,852]. Ferryboats running between different states are subject to admiralty jurisdiction and subjects of salvage. The Cheeseman v. Two Ferry-Boats [Id. 2,633].
In Pars.- Mar. Law, 497, it is said, “If a barge is necessary to a steamboat, its hire to it will be regarded as a material furnished for its equipment.” Amis v. The Louisa, 9 Mo. 629; Gleim v. The Belmont, 11 Mo. 112; The Kentucky v. Brooks, 1 G. Greene (Iowa) 398.
Whether the term “equipment” be the most appropriate one, to designate the use of the barge, when engaged in transporting a part of the cargo of a steamboat, it may not be necessary to inquire; but when the articles transported are the same, or substantially the same, governed by the same propelling power, whether of steam, wind, or the natural force of the current, the rules of navigation apply respectively, to the modes used. And it is proper here to say that the goods, whether conveyed in the body of the steamboat, or in the barge, are subject to the same guaranties and protection. This, it appears to me, is an important principle, especially in regard to steam navigation on our western rivers.
Steam tugs are used in difficult places on our rivers, and in entering our harbors. In such cases, the governing power being in the tug, it is made responsible for the safety of the charge.
I see nothing in the addition of a barge, connected with a steamboat, which necessarily changes the character of a transportation. On the contrary, I see additional security in such a transportation, from the laws which govern it
No one can fail to see, from the language used in the libel, and the contract, that the parties intended to bind the steamboat Dick Keys and her owners. And this construction is necessary to give effect to the intention of the parties. And where such is manifestly the object, the court will not restrict the meaning of the words used, as they tend to the advancement of commerce.
There is no pretence that in this case any lien arises from supplies or necessaries furnished the Dick Keys. The contract between the parties covers the liabilities for which the boat may be made responsible, and these do not appear to have consisted in what is appropriately called supplies.
In regard to the terms of the contract for the barges, and the time each was used by the respective boats, and the compensation allowed by the district judge, I see nothing which requires a correction in the decree of the court; it is therefore affirmed.